 GRUBER'S FOOD CENTER, INC.629All our employees are free to become or remain members of International Union,United Automobile, Aerospace & Agricultural Implement Workers of America(UAW) AFL-CIO, or any other labor organization, or to refrain therefrom.MONROE AUTO EQUIPMENT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tionin accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 528Peachtree-SeventhBuilding,50 Seventh Street NE., Atlanta, Georgia 30323,Telephone 526-5741.Gruber's Food Center, Inc.andRetail Food Clerks and ManagersUnion Local 1357,-Retail Clerks International Association,AFL-CIG.Case 4-CA-3772.June 17,1966DECISION AND ORDEROn March 2, 1966, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommendeddismissal of these allegations of the complaint.Thereafter, theRespondent and Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs.The General Counselfiled cross-exceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modified herein.1.The Trial Examiner found that Respondent's general interro-gation of its employees concerning their union membership andsympathies was not coercive, but that the interrogations of three159 NLRB No. 49. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees which were accompanied by promises or notification ofpay increases interfered with and restrained these employees in theexercise of the rights guaranteed by Section 7 of the Act and vio-lated Section 8(a) (1) of the Act.We find that Eugene Gruber, Respondent's president, engaged ina campaign of coercive interrogation of employees concerning theirattitude toward the Union.Gruber was Respondent's highest-rank-ing management official.He admitted interrogating at least 14 ofthe 19 employees in the bargaining unit.He further admitted thathis interrogationswere accompanied by remonstrances that hisemployees should not have gone to the Union without consulting himand by solicitations of the employees to vote against the Union.Hisinterrogations were accompanied, in at least five instances,' by prom-ises or notification of pay raises to the employees.Gruber neitheradvised his employees of the purpose of his interrogations, nor didhe reassure them that there would be no reprisals against employeeswho indicated allegiance to the Union.2The interrogations werecoercive, as shown by the fact that Gruber received many falseanswers from employees who had signed union authorization cards,a fact that was recognized by Gruber himself.Finally, the interro-gations were followed by pay increases to many of the employees.On the basis of the foregoing, we find that all of the interrogationsengaged in by Gruber constituted independent violations of Section8(a) (1) of the Act, in that. they tended to and did interfere with,restrain, and coerce, employees in the exercise of rights guaranteedby Section 7 of the Act.32.We agree with the Trial Examiner that Respondent's actionsafter it received notice of the Union's representation petition con-stituted a rejection of the principles of collective bargaining and thatits rejection of the Union's bargaining demand' therefore violatedSection 8(a) (5) of the Act.Although we believe this finding of theTrial Examiner is sustainable,. even assuming that Respondent had,as. the Trial Examiner found, a good-faith doubt of the Union'smajority when it rejected the Uxiion's 'bargaining demand, we areconvinced that Respondent did not have such a good-faith doubt.Whatever doubt Respondent had as to the Union's majority resultedfrom employee response to Gruber's unlawful interrogation ofemployees.Such responses did not furnish good cause for doubting1 The Trial Examiner found only three such instances.We find, in addition,that Gruberthreatened employee Hackert that"things wouldn't be the same" if the Union got in, andinformed Hackert that he (Gruber)had given everyone a pay increase.We find alsothat Francis Mang was told by Gruber that Maag would receive"a few more dollars."2 Blue Flash Express, Inc.,109 NLRB 591.8Unlike the Trial Examiner,we believe that all interrogations herein were unlawful'under'the rules indicated in such cases asBonnie 'Bourne, d/b/aBourneCo. v. N.L R.B.,332 F.2d 47(CA. 2).' GRUBER'S FOOD CENTER, INC.631the Union's majority claim.Moreover, it is clear from Gruber's owntestimony that he did not believe his employees.Accordingly, wefind that Respondent's rejection of the Union's demand for recogni-tion as the majority representative of its employees was not made ingood faith, and therefore violated Section 8(a) (5) .'[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Paragraph 1(a) is amended to read:["(a) Coercively interrogating its employees concerning theirunion sentiments; threatening them with loss of benefits or otherreprisals; promising them benefits; or granting them wage increasesfor the purpose of discouraging them from selecting the Union astheir bargaining agent ; provided, however, that nothing herein shallbe construed as requiring the Respondent to vary or abandon anyeconomic benefit or any term or condition of employment which ithas heretofore established."[2.Reletter paragraph 1(b) as 1(c) and add the following as par-agraph 1(b):[" (b) In any like or related manner interfering with, restraining,or coercing our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Retail FoodClerks and Managers Union, Local 1357,-Retail Clerks InlernationalAssociation, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as'authorized in Section 8(a) (3)of the National Labor Relations Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959."[3.The first two paragraphs of the notice are amended to read :[WWE WILL NOT coercively interrogate our employees concern-ing their union sentiments; threaten them with loss of benefits orother reprisals; promise them. benefits; or grant them wageincreases, to discourage their membership, support, or activitiesin Retail Food Clerks and Managers Union, Local 1357,-RetailClerks International Association, AFL-CIO, or any other laborA Joy Silk Mills,Inc. v. N.L R.B.,185 F 2d 732 (C A D.C).The fact that Respond-ent's unfair labor practices occurred between the filing of the petition and the Union'sdemand for bargaining does not dictate a contrary conclusion,where, as here,the unfairlabor practices had the clear purpose of precluding of the holding of a fair election andof preventing the Union from achieving majority status.See, e g , AeroCorporation,149NLRB 1283;Greystone Knitwear Corp. andDonwood,Ltd,136 NLRB 573. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization; provided, however, that nothing herein will beconstrued as requiring us to vary or abandon any economic ben-efit or any term or condition of employment which we have here-tofore established.[WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistRetail Food Clerks and Managers Union, Local 1357,-RetailClerks International Association, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities, exceptto the extent that such rightmaybe affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the NationalLabor Relations Act, as modified by the Labor- ManagementReporting and Disclosure Act of 1959.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed September 15, 1965, by Retail Food Clerks and ManagersUnion, Local 1357, herein the Clerks or the Union, against Gruber's Food Center,Inc., herein Gruber's or the Respondent, the General Counsel issued a complaintallegingGruber's violated Section 8(a)(1) and (5) of the Act.The answer of theRespondent denied the commission of any unfair labor practices.This proceeding, with all parties represented, was heard before Trial ExaminerJohn F. Funke at Philadelphia, Pennsylvania, on January 4 and 6, 1966.At the conclusion of the hearing the parties were given leave to file briefs.Briefswere received from all parties on February 17, 1966.Upon the entire record in this case and from my observation of the witnesses Imake the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent is a Pennsylvania corporation engaged in the retail grocery busi-ness, having its principal office and place of business at Philadelphia.Respondentsellsgroceries and related products in a value in excess of $500,000 annually.Respondent purchases goods valued in excess of $50,000 annually from firms whichpurchase such goods from outside the Commonwealth of Pennsylvania.Respondent admits and I find that it is engaged in commerce within the meaningof the Act.II. LABOR ORGANIZATIONINVOLVEDThe Clerksis a labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The facts1.BackgroundAccording to the uncontradicted testimony of Peter V. Marks, an organizer forthe Clerks, the Clerks began organizing the employees of Gruber's during the latterpart of July 1965.1On September 2 a petition for an election pursuant to Section1Unless otherwise noted all dates referto 1965. GRUBER'S FOOD CENTER, INC.6339(c) of the Act (General Counsel's Exhibit 14) was filed and on September 9 a con-sentelection agreement was signed.The parties agreed to an eligibility list for thepayroll period ending September 4 (General Counsel's Exhibit 15) which containedthe namesof 19 employees.2The Clerks had submitted to the Board in support ofitspetition authorization. cards from 12 employees.3On September 15 the Clerksfiled the unfair labor practice charge herein and on September 16 withdrew its peti-tion.On that date the Clerks demandedrecognitionas exclusivebargaining agent ofRespondent's employees (General Counsel's Exhibit 16).This demand was refusedin a letterfrom Respondent's counsel dated September 20 (General Counsel's Exhi-bit 17) which read:Plone,Tomar, Parks andSeligerSeptember20, 1965.400 Market StreetCamden, New JerseyAttention:Howard S. Simonoff, Esq.Re: Gruber's Food CenterGentlemen:Receipt is acknowledged of your telegram dated September 16, 1965,addressed to Gruber's Food Center, 2952-60 N. Fifth Street, Philadelphia,Pennsylvania.You demand recognition as the sole and exclusive bargaining representativeof all of Gruber's regular full time and part time selling and non-sellingemploy-ees at store location.We have been instructed by our client to inform you that it does not believethat you have been authorized to represent a majority of its employees and thatwe are this day filing a petition with the National Labor Relations Board on itsform 502 requestion action by the National Labor Relations Board pursuant toSection 9 of the National Labor Relations Act.Yours very truly,(S) Thomas J. Mullaney,THOMAS J. MULLANEY.TJM:melOn the same day Respondent filed an RM petition for an election.2.The testimony of the employeesThe appropriate unit,4 the demand, and refusal are admitted and the only issuespresented are (1) whether the Union represented a majority of the employees onSeptember 16, (2) whether Respondent had a good-faith doubt of such majority,and (3) whether Respondent was precluded from raising such a doubt by reasonof unfair labor practices designed to dissipate that majority.The complaint alleges Respondent, between September 7 and 11, interrogatedits employees concerning their union membership, promised and granted economicbenefits to employees to induce rejection of the Union, and threatened employeeswith loss of employment because of their union activity.Praticality dictates thatthe testimony respecting these allegations be considered first.Joseph William Rheinhardt,employed at Grubers' for over 5 years, testified thaton September 9, after he had signed an authorization card, Gruber asked him ifhe knew of the upcoming election, asked him how he was going to vote, and toldhim he would raise him from $1.60 to $1.85 and consider it a favor if he wouldvote against the Union.He told Rheinhardt to talk it over with his father andadded that he would know how each person voted.He also reminded Rheinhardtthatmany garment workers lost their jobs when the industry was unionized.On21t was stipulated at the hearing that there were 19 employees in the appropriate unitat all times material herein.3 It was also stipulated that these cards (General Counsel's Exhibits 2-13) wereauthentic as to signatures and dates except for one card, signed by Andrew Miliok, datedSeptember 17. It was established that this card was signed at some date prior toSeptember 2.AThe answer admittedthat the unit set forth in the complaint is appropriate.Thisunit is:All regular full and part-time selling and nonselling employees employed at theEmployer's Philadelphia store, but excluding guards and supervisors as defined inthe Act. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARLSeptember 11 Rheinhardt received his' pay increase but on the following Monday,September 13, it was rescinded by Gruber "as a matter of record."Gruber, how-ever, told Rheinhardt to keep the money and say nothing about it .,9Charles H. Hackert,employed by Gruber's for 10 years, testified that after hehad signed an authorization card and during the first week in September Gruberasked him if he was one of the ones who wanted a union in the store. He said hedid not and Gruber told him "things wouldn't be the same."About 1 week laterGruber told him that he had given everyone a raise, that his lawyer. told him to doit,and that he had gotten himself into troublesHackert received a 10-cent raise,his first in 3 years.Joseph R.Joy, employed by Gruber's for over 4 years, testified that on Septem-ber -7 Gruber gave him a pay receipt indicating a 10-cent raise,his first in 2i yearsand asked him if he had been approached by anyone from the Union. Gruber toldhim there would be more expenses if the Union was "installed," more wages, andthe possibility of cutting down on hours.Ronald Steven Pangoles,employed by Gruber's for 1Y4 years, testified that hereceived a 10-cent raise on September 11.FrancisMaag,employed by Gruber's for 7 years, testified that after he hadsigned a card Gruber, on September It, asked him if he could use a raise and toldhim he would receive "a few more dollars." On the following Monday Gruber toldhim and Joe Joy that he had made a mistake and his raise was canceled. Later heretractedhis testimony that the raise was rescinded and stated he was stillreceiving it.Respondent called the following employees as witnesses:Peter J.Mueller,employed by Gruber's for over 4 years, testified that he hadsigned a card for the Clerks but that he had changed his mind and did not want theClerks to represent him .7He stated that this change of mind occurred about 0week after he had signed his card 8 and after he had talked with "people that arein the same union."He did not communicate this change of mind to the Clerksnor did he ask for the return of his card.Mueller stated that Gruber did notthreaten him in any way respecting his union activity.On cross-examination andwhen confronted with his pretrial affidavit, he testified that Gruber had asked himif the Union had promised him anything and then told him he would give him aclear $100 a week to stay on his (Gruber's) side. (Mueller was making $95 perweek at the time.)Gruber also told him not to tell the Union he had been givena raise.The date of this conversation was not fixed in the record but it may rea-sonably be assumed that it occurred concurrently with the offers to others.Muellerstated that it was after he had changed his mind about his desire for unionrepresentation.Thomas Gray,an employee, testified that he had changed his mind about theUnion about 2 months before the hearing or some time after the Union haddemanded recognition. (Marks testified that Gray had told him 1 week before thehearing that he would not vote for the Union.)Gustav Stoebenausigned an authorization card on August 23, and testified thathe "changed his mind" about "a week or so later" because he "realized it was nogood to me."He did not communicate this decision to the Union nor did he askfor his card back.Again, confronted with his pretrial affidavit on cross, Stoebenauadmitted that Gruber had asked him if he had signed a card. The date was tenta-tively fixed as August 24.Andrew Mihok,employed by Gruber for 1 year and 4 months, testified that hesigned a card (erroneously dated) but that he had since changed his mind.Hecould not fix the date of this change except to state that it was after a meeting athis house with seven employees and Marks.He also testified that after he hadsignedhe was asked by Gruber if he had signed and he told Gruber he had not.He received a 15-cent raise in September.Wayne Shensky,employed by Gruber's for about 1 year, testified that he signeda card but had changed his mind after "the meeting at Andy's [Mihok] house."5Rheinhardt's father testified that at Gruber's request he talked to Gruber on the tele-phone,but their conversationadds littleto the case.e Subsequent testimony,which I credit, establishes that Respondent's counsel ThomasMullaney,told Gruber to maintain the status quo.7I permitted this line of questioning solely to preserve a record for the court of appealsand stated that I would not be bound by the state of mind of the witness at the time ofthe hearing.8 The card was dated "9 Aug 65 " GRUBER'S FOOD CENTER, INC.635He admitted that Gruber had inquired if he had signed a card and told him he(Gruber) did not want a union.9He never communicated this decision to theUnion nor did he ask for the return of his card.Mark Lake McClintock,employed by Gruber's for 21/2 years, testified that hesigned a card (dated August 8) and changed his mind immediately thereafter.'0McClintock, an exceptionally evasive witness, testified that Gruber had asked himhow he felt about the Union but he either could not or would not fix the date whenthis took place.He did not receive a raise in September.3.Management witnessesEugene K. Gruber, Jr.,vice president of Gruber's, testified that he had beenemployed for 18 years as generalmanager.It had been the policy of Gruber's,according to Eugene K. Gruber, Jr., to give pay increases to, employees the firstweek in September for the past 3 years.This policy had been established to com-pensate employees for a reduction in hours required under either Pennsylvania'sStateMinimum Wage Law or Fair Labor Standards Act. On cross-examinationGruber admitted that he was not knowledgeable in the area of wage increases andthat he heard about them from his father.Eugene Gruber,president of Gruber's, testified that he first learned that theClerks was trying to organize his employees when he received a letter and a copyof the petition from the National Labor Relations Board. (This date was fixed asSeptember 3.)After he received the notice Gruber made an appointment withhis attorneys and met with Mr. Mullaney on September 7. Before thismeetingGruber testified that he spoke to most of his employees and interrogated themconcerning their attitude toward the Union."After his meeting with his attorneysGruber again spoke to his employees individually and named 14 of them.Histestimony as to what he said reads:Well I asked them if they had any visitors from the union recently, and ifthey wanted the union to represent them; and I told them, "Well, you shouldhave told me about it before you went ahead with the union because, after all,grievances could be straightened out without a union."There's no one com-plaining; not a-one complained before; not a thing; everything seems to besatisfactory.As to the responses, Gruber testified, "They left [sic]methink they're against theunion." 12Gruber did solicit votes against the Unionamonghis employees.As to the pay raises, the testimony is far from clear.Respondent's contentionwas that raises were given in September 1965, as they had been in September 1963and 1964, to compensate for the decrease in the number of hours employees wereallowed to work on straight time.Gruber testified:Well, it was the time of the year, in September. First we had the two hours-we came down two hours for time and a-half work. Years before I did-thefellows were entitled to an increase, they got a raise.But I ...Respondent then produced a document prepared by Gruber's accountant whichpurported to show the pay rates of all of Gruber's employees for the months ofAugust and September 1963, August and September 1964, and August and Septem-ber 1965.13Questioned on voir dire as to the preparation of the document, hestated that he gave the figures to his accountant who then prepared the document.Precisely, he testified, referring to the document:A. In this here [indicating the document], I give the figures, and he [theaccountant] sort of figures it out.Q. He sort of figures it out. 'A. Only if there's changes, if there's changes in there-he's the one.6 On cross-examination Shensky repudiated an affidavit dated September 13 (GeneralCounsel'sExhibit 20-A), stating it had been dictated by Peter Marks.10Marks testified that McClintock told him, on a date fixed as shortly after theconsentconference of September 9, that he would not vote for the Union.11 Gruber's testimony:Yes-I was just feeling them out-you know-what's all about-because it was a`complete surprise'12 Specifically interrogated respectingJoe Joy; Gruberstated that` Joy told him he had'nothing todo with the Union but that he (Gruber) knew it was not the rightanswer.23Respondent's Exhibit 1. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDItwas then established that the records which showed the number of hours whichthe employees actually worked were kept in another book.14Heiman Zinberg,a certified public accountant employed by Gruber's testified thathe prepared the comparison payroll record (Respondent's Exhibit 1) from Gruber'spayroll records for the respective payroll periods 15On cross-examination, however,he testified that he did not have Gruber's payroll book when he prepared Respond-ent's Exhibit 1.Zinberg was then questioned at length as to the sources used forcompiling Respondent's Exhibit 1.Zinberg's testimony on this issue is so confusedand contradictory as to preclude any finding that the figures set forth in Respond-ent'sExhibit 1 were authentically compiled. It was received in evidence by mewith the statement that it might have no weight on the issue.B.Conclusions1.The Union's majority statusIfind that prior to September 2 and at all times thereafter to and includingSeptember 20 the Union had been designated as their collective-bargaining agentby 12 of the employees in the unit found appropriate herein and thereforerepresented a majority of the 19 employees employed in the unit. There is no asser-tion that any of these cards were obtained by fraud or duress nor that there was mis-representation as to their purpose in solicitation nor on the face of the cards them-selves.These cards are free from the stench of such sullies.Respondent, however,called six witnesses, Mueller, Gray, Stoebenau, Mihok, Shensky, and McClintock, allof whom testified that since signing the cards they had changed their minds and nolonger desired the Union to represent them.None except Gray and McClintockcommunicated this change of mind to the Union or asked for the return of hiscard, and Gray testified that the change occurred about 2 months prior to the hear-ing or some time after the demand and refusal. (He did not tell the union repre-sentative that he would not vote for the Union until some time in November.) Istated at the hearing that I would not give weight to such testimony but wouldaccept it to preserve a record for the courts.InHorse's Seafood Products, Inc.,152 NLRB 683, six employees defected fromthe union in February when all signed a document disavowing the union and threeof them told the union representative that they wanted to get out of the union.The Board, overruling its Trial Examiner, held their repudiations did not becomeeffective until they submitted letters of resignation, with copies to the employer,in early March.The crucial date of demand and refusal was March 2.InTinley Park Dairy Co, d/b/a Country Lane Food Store,142 NLRB 683, anemployee signed a card at a union meeting on May 9, and then told her husbandshe had decided to stay out of the union.The next day she told her employer ofthe meeting and, on testimony credited by the Trial Examiner, told him the names ofthe employees who attended. It might be thought that no more effective method ofrepudiation of designation of union representation could be found than of turningstool pigeon against her fellow employees who were union adherents but theBoard again, overruling its Trial Examiner, held that her card, necessary to estab-lish the majority status of the union on May 11, should be computed as of thatdate.2.Gruber's unfair labor practicesGruber received a copy of the Union's petition for an election on September 3and the following week 13 of the 19 employees received wage increases. Prior togranting these increases Gruber made inquiry among his employees as to their atti-tude toward the Union.isThe testimony establishes that the employees were nottold that the purpose of the inquiry was to discover whether a majority of theemployees had designated the Union as their bargaining agent nor were they toldli Gruber's testimony:A. (Gruber) Oh, yes-the other book, I use-use for the store-you, know, for thestore-different hours.15 These were subsequently identified as Respondent's Exhibit 2a, 2b, and 2cA third,exhibit, a composition book prepared by Zinberg from Gruber's original books, was markedas Respondent's Exhibit 3.seGruber testified that be first interrogated his employees prior to his consultationwithMullaney on September 7.He made further inquiry of at least 14 employeesafter meeting with Mullaney. GRUBER'S FOOD CENTER, INC. '637that there would be no reprisals if they joined the Union.The interrogation, there--fore, does not enjoy exemption from charges of coercion under theBlue Flashrule.17The interrogation was not, however, accompanied by any threats nor was itmade under such circumstances that a coercive effect might reasonably be implied.18On the other hand Rheinhardt testified that, at the time, Gruber asked him how hefelt about the upcoming election, he also told him he would give him a raise of25 cents per hour and consider it a favor if he voted against the Union. Joy testi-fied that Gruber gave him a pay receipt indicating he had received a 10-cent increaseand at the same time asked him if he was one of the ones who wanted a union inthe store.Mueller, Respondent's witness, testified that Gruber asked, him if theUnion had promised him anything and told him he would give him a clear $100 aweek (as opposed to the $95 he was receiving) to stay on Gruber's side. I findthese interrogations, because they were accompanied by promises or notification ofpay increases, inevitably tended to interfere with and restrain these employees inthe exercise of the rights guaranteed by Section 7 of the Act.19While I find onlythese three interrogations unlawful they may not be dismissed as isolated in a unitof only 19 employees.Arithmetically, the defection of these three would havecost the Union its majority status.As to the pay raises themselves, I find they also constituted a part of Respond-ent's plan to dissipate union sentiment among its employees.Respondent's onlyjustification for the granting of these increases in the week immediately followinghis notice of the Union's claim is nowhere supported by documentation.While Ihave discredited Respondent's Exhibit 1 as an authentic compilation from the payrollrecords, that document itself reveals no pattern of increases which would indicatethey were intended only to compensate for a reduction in hours.Not only is there noindication why six employees received no increase and accordingly no compensationfor their reduction in hours, but the other increases follow no consistent patternand consistency would necessarily follow if the increases were compensatory. (Ifthe hours were reduced by operation of law the increases would be uniform.)Exhibit 1 shows that Gray was increased from $1:55 to $1.60; yet Pangolas andShensky were increased from $1.25 to $1.35.Fischer was increased from $2.48 to$2.65 while Balbrirer was increased from $2.48 to $2.60.The Respondent's ownfigures establish that the raises were not intended to establish a pro rata, compen-satory increase.Furthermore six employee witnesses testified that they had receivedpay raises but none of them testified that he was told the raise was given to com-pensate for pay lost through a reduction in hours nor did a single witness, includ-ing Respondent's witnesses, testify that his hours had in fact been reduced in Sep-tember.None of the employees testified that it had been the past practice of theRespondent to grant pay increases in the month of September.Where, as here, an employer's immediate response to knowledge of union activityamong his employees takes a form which presumptively interferes with their rightto self-organization and he then asserts in defense thereof a reason which is provento be false, the inference of unlawful conduct becomes well-nigh conclusive. I findno factors which favor Respondent or which lead to any other conclusion.Thegranting of these wage increases was a violation of Section 8(a)(1) of the Act.N.L.R B. v. Exchange Parts Company,375 U.S. 405.3.Respondent's good-faith doubtAfter Gruber had been told by an overwhelming majority of his employees eitherthat they had not signed cards for the Union or were not in favor of it he hadgood cause to doubt that the Union represented a majority.However, Gruber alsotestified that he believed some of them were lying, a rather natural assumption inview of the Union's petition.The General Counsel, and the Charging Party appar-ently contend that Gruber could not, in view of this belief, still assert a doubt asto the Union's majority.This reasoning escapes me since, if it had not been forthis suspicion that some of his employees were concealing the truth, Gruber wouldhave had no doubt, he would have had a firm conviction that union representationwas minimal.The issue is not whether Respondent has a good-faith doubt, whichmust be conceded, but whether his conduct precluded him from raising it.He isnot precluded from raising it under that rule which holds an employer may not17 Blue Flash Empress, Inc., supra.I1B Cf.Bournev.N.L.R.B.,supra,reversing the Board's finding that the interrogationtherein wascoercive.19None of these conversations is deniedby Gruber. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDassert a good-faith doubt as -grounds for rejecting a union's claim to recognition inorder to gain .time to dissipate the union's majority.Joy SilkMills, Inc. V.N.L.R.B., supra.Respondent committed no unfair labor practices after thedemand of September 16 and Respondent was willing to proceed to the Boardelection of September 17.Respondent, in fact, immediately filed its own petitionfor a Board election on the day it rejected the Union's demand.But these factsdo not dispose of the 8(a) (5) issue.The unfair labor practices of the Respondent following so shortly after receiptof the Board's notice and the Union's petition lead inevitably to the conclusionof a fair election.By such tactics the will of the employees and their right freelyto chose their collective-bargaining agent would be frustrated.Under such circum-stances Respondent's willingness to sign a consent election agreement and proceed toan election are meaningless in evaluating its good faith and on September 17Respondent could have gone to the polls with impunity.20This case differs from none of those in which the Board has held that anemployer may not reject a demand by a union enjoying majority status merely togain time to dissipate its majority except for the fact that it commenced its unlaw-ful conductbeforethe demand. It is to be doubted that it would effectuate thepurposes to permit Respondent to escape the consequences of its own unlawfulconduct by the fortuitous circumstance the demand did not precede such conduct.Itwill not suffice to exculpate Respondent to say that its motive was not "to gaintime."The contention that it must be shown that the reason for the refusal wasto gain time to dissipate the Union's majority was rejected by the court inN.L.R.B.v.Elliot-Williams Co., Inc.,345 F.2d 460 (C.A. 7). The court stated, page 464:The law is clear that"The employer acts at his peril in refusing to recognize a duly-electedbargaining agency of an appropriate unit of his employees unless the factsshow that in the exercise of reasonable judgment he lacked knowledge oftheappropriatenessof the unit or the selection of the majorityrepresentative."N.L.R.B. v. Piqua, Munising Wood Prod. Co.,109 F.2d 552, 556 (6th Cir.1940).Regardless of the circumstances it is clear that the actions of the Respondentconstituted a rejection of the principles of collective bargaining and violated Section8(a)(5) of the Act.IV.THE REMEDYHaving found that Respondent engaged in and is engaging in certain unfair laborpractices, it shall be recommended that it cease and desist therefrom and takecertain affirmative action to effectuate the policies of the Act.It shall be further recommended that Respondent, upon request, bargain in goodfaith with the Union as the exclusive-bargaining representative of its employees inthe unit heretofore found appropriate.Upon the foregoing findings and conclusions and from my observation of thewitnesses and upon the entire record herein, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct and the Union is a labor organization within the meaning of the Act.2:By interrogating its employees concerning their union activity in a context ofinterference and restraint and by promising and granting them wage increases forthe purpose of dissuading them from selecting the Union as their bargaining repre-sentative,Respondent violated Section 8 (a)( 1 ) of the Act.3.The appropriate bargaining unit is: all regular full and part-time selling andnonselling employees employed at the Employer's Philadelphia store, but excludingguards and supervisors as defined in the Act.4.By refusing to bargain in good faith with the Union as the exclusive bar-20Respondentwas not,of course, entitled to an election as a matter of right.N.L R B.v.Trimfit of California, Inc.,211 F.2d 2-06(C.A. 9) ; N.L.R.B. V. Philamon Laboratories,'Inc.,298 F.2d 176 (C.A. 2).- GRUBER'S FOOD.CENTER, INC.639gaining representative of its employees in the unit found appropriate Respondenthas violated Section 8 (a) (5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.6Respondent has not engaged in other violations of the Act as alleged in thecomplaint.RECOMMENDED ORDERIt is hereby ordered that Respondent, Gruber's Food Center, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating its employees concerning their union activity in a context ofinterference and restraint; promising and granting its employees wage increasesfor the purpose of dissuading them from selecting the Union as their bargainingagent.(b)Refusing to bargain collectively with Retail Food Clerks and ManagersUnion Local 1357,-Retail Clerks International Association, AFL-CIO, as theexclusive bargaining representative of its employees in the unit found appropriateherein.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with Retail Food Clerks and ManagersUnion Local 1357,-Retail Clerks International Association, AFL-CIO, as the exclu-sive bargaining representative of its employees in the aforesaid appropriate unit withrespect to wages, rates of pay, hours of employment, and all other terms and con-ditions of employment and, if understanding is reached, embody such understand-ing in a written agreement.(b) Post at its store at Philadelphia, Pennsylvania, copies of the attached noticemarked "Appendix." 21Copies of said notice, to be furnished by the RegionalDirector for Region 4, shall, after having been signed by an authorized representa-tive of Respondent, be posted immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to see that said notices are not altered, defaced, or covered byby any othermaterial.(c)Notify the Regional Director for Region 4, in writing, within 20 days fromthe receipt of this Decision, what steps have been taken to comply therewith.22IT IS FURTHER RECOMMENDED that the complaint be dismissed as to all allegationsnot specifically found herein to be in violation of the Act.21 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words, "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."211n the event that this Recommended Order Is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT ask our employees whether they have signed a union card norhow they are going to vote in any National Labor Relations Board election.WE WILL NOT promise our employees pay raises nor give them payraises toget them to withdraw from the Union or to vote against the Union in anyNational Labor Relations Board election.WE WILL, upon request, bargain collectively with Retail Food Clerks andManagersUnion Local 1357,-Retail ClerksInternationalAssociation, AFL-CIO, as the representative of our employees in the following appropriate unit 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to rates of pay, wages, hours of work, and other conditions ofemployment and, if an understanding is reached,signa written contract cov-ering such understanding.The employees in the appropriate unit are:All regular and part-time selling and nonselling employees employed atthe Employer's Philadelphia store, but excluding guards and supervisors asdefined in the Act.GRUBER'S FOOD CENTER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.If employees have any questions concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1700Bankers Securities Building,Walnut and Juniper Streets, Philadelphia, Pennsylvania19107, Telephone 597-7617.Tullis and Hearne Broadcasting CompanyandAmerican Fed-eration of Television and Radio Artists.Cases 21-CA-6569 and6582.June 17,1966DECISION AND ORDEROn April 13, 1966, Trial Examiner Wallace E. Royster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision. There-after, the Respondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, and the General Counsel filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent exceptions, the briefs, and theentire record in these cases, and hereby adopts the findings,' conclu-sions, and recommendations of the Trial Examiner.21The Respondent,in its exceptions and brief,disputes the Trial Examiner's credibilityfindings.It is the Board'spolicy,however, not to overrule a Trial Examiner's resolu-tionswith respect to credibility unless, as is not the case here, the clear preponderanceof all the relevant evidence convinces us that the resolutions are incorrect.StandardDry Well Products,Inc.,91 NLRB 544,enfd. 188 F.2d 362(C.A. 3).2 Respondent's request for oral argument is hereby denied,as the record,exceptions, andbrief adequately present the issues and the positions of the parties.We find no merit inRespondent's contention that it did not receive a fair hearing and that a new hearingshould be held.159 NLRB No. 57.